DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/19/19, 7/14/2020, 10/08/2020, and 01/06/21are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendment filed on 08/08/19.  Regarding the amendment, claims 1-18 are present for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the term “in particular”. The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12, the term "maximum” in the phrase “maximum relative distance" is a relative term which renders the claim indefinite. The terms "maximum" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3-11, 14-18 are rejected because of their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, 12-14, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamuro et al. (US 2008/0061652 A1).
Regarding claim 1, Yamamuro teaches a brush module (26, fig 1) for a rotating electric machine (10), in particular for a current-excited synchronous machine, the brush module (26) having at least two brushes (64, 66) for establishing electrical contact with 

    PNG
    media_image1.png
    482
    443
    media_image1.png
    Greyscale



Regarding claim 2, Yamamuro teaches the housing device (68) fully surrounds at least the brushes (64, 66), preferably the brushes (64, 66) and the brush holders (60, fig 1).


Regarding claim 4, Yamamuro teaches the housing device (68) is sealed in a dustproof manner against an environment (fig 4).
Regarding claim 5, Yamamuro teaches the collecting device (88) has pockets (portion formed by ribs 85a, 85b, 85c) for collecting brush dust (P), the pockets being disposed downstream of the brush (64, 66) in a direction of rotation (R1) of a slip ring (52, 54).
Regarding claim 6, Yamamuro teaches the pockets (portion formed by ribs 85a, 85b, 85c) are formed by ribs (85a) extending in the direction of rotation (R1, fig 4-5).
Regarding claim 7, Yamamuro teaches the collecting device (88) has a material that absorbs brush dust (resin, para [0086]).
Regarding claim 9, Yamamuro teaches the housing device (68) forms the collecting devices (88).
Regarding claim 10, Yamamuro teaches the brush holders (60) are spaced apart in the axial direction with respect to the slip rings (52, 54, fig 1).
Regarding claim 12, Yamamuro teaches the brush holders (60) are disposed at maximum relative distance (fig 1).
Regarding claim 13, Yamamuro teaches a brush module (26) for a rotating electric machine (10), in particular for a current-excited synchronous machine, the brush module (26) having at least two brushes (64, 66) for establishing electrical contact with slip rings (52, 54) of the machine, the brush module (26) having a housing device (68) and brush holders (60) for accommodating and supporting the brushes, characterized in 
Regarding claim 14, Yamamuro teaches the housing device (68) has a single housing body and forms the brush holders (60, fig 3).
Regarding claim 16, Yamamuro teaches the air gap (86) is formed in the housing body (68), and a width of the air gap is formed as a function of a presumed operating voltage at the brushes (the air gap formed a compartment for slip ring, so that brushes and slip ring relatively formed as a function of a presumed operating voltage).
Regarding claim 18, Yamamuro teaches an electric machine (10), in particular a current-excited synchronous machine, characterized in that the electric machine (10) has a brush module (26, fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro in view of Stark (US 3,984,716).
Regarding claim 8, Yamamuro teaches the claimed invention as set forth in claim 1, except for the added limitation of the housing device is composed of two circular ring-shaped housing halves.
Stark teaches an slip ring and brush arrangement having a housing device (2) is composed of two circular ring-shaped housing halves (fig 1B) to permit mounting and unmounting the brush carrier (col 3 ln 3-5) so that reduce manufacturing time.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamuro’s housing device with two circular ring-shaped housing halves as taught by Stark.  Doing so would reduce manufacturing time.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro in view of Shawcross (US 2008/0030098 A1).
Regarding claim 11, Yamamuro teaches the claimed invention as set forth in claim 1, Yamamuro further teaches at least two brushes (64, 66) for establishing electrical contact with a slip ring (52, 54) are provided.  However, Yamamuro does not 
Shawcross teaches a motor assembly having brush holders (42) being spaced apart in the radial direction with respect to the slip ring (18, fig 2) to achieve a motor assembly with a sealed brush interface (para [0004]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamuro’s brush with brush holders being spaced apart in the radial direction with respect to the slip ring as taught by Shawcross.  Doing so would achieve a motor assembly with a sealed brush interface (para [0004]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro.
Regarding claim 15, Yamamuro teaches the claimed invention as set forth in claim 14, Yamamuro further teaches in fig 4 the air gap is formed in the housing body and equal D in length.  However, Yamamuro does not teach D is ≥ 5mm in length.
An artisan would have ordinary skill in the art at the time the invention was made to modify the length of the gap suitable with the brush holder to fit in the motor housing.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamuro’s brush with the air gap is formed in the housing body and is ≥ 5 mm in length as recited in the instant invention.  Doing so would reduce size of the motor, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamuro in view of Steinbach et al. (US 2015/0357780 A1).
Regarding claim 17, Yamamuro teaches the claimed invention as set forth in claim 13, except for the added limitation of the brush holder or the brush has a reporting device for wear detection.
Steinbach teaches a brush holder apparatus having a brush holder (1030) with a reporting device (1000) for wear detection to determine remaining life of the brush (para [0039]-[0040]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yamamuro’s brush with the brush holder or the brush has a reporting device for wear detection as taught by Steinbach.  Doing so would able to determine remaining life of the brush (para [0039]-[0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coles (US 7,102,266 B2) teaches a motor assembly includes a commutator having a shaft extending axially therefrom, a commutator end bracket assembly, and at least two brushes carried by the commutator end bracket assembly and in contact with the commutator. A seal is carried by either the commutator or the commutator end 
Wasson (US 6,417,595 B1) teaches a component of the electric motor, the commutator assembly, has a commutator and a brush assembly. The brush assembly encloses conductive brushes that are in contact with the commutator. A shaft is rotatably mounted about an axis, and a bearing is disposed around the shaft. The commutator is connected to the shaft, and a first seal surrounds the commutator. The first seal substantially isolates the commutator assembly from the internal ambient atmosphere of the electric motor. Further, a second seal substantially isolates the shaft and the bearing from the commutator and the conductive brushes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834